Citation Nr: 0841064	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 through April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

The issue of entitlement to an initial rating in excess of 10 
percent for the service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Competent lay and medical evidence shows that the veteran's 
currently diagnosed tinnitus was caused by noise exposure 
during the veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
tinnitus.  He contends that he has had ringing in the ears 
since his time in the United States Navy working in 
consistently noisy environments onboard aircraft carriers.  
For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The evidence in this case supports the veteran's claim.  
While the veteran's service medical records do not show 
treatment for ringing in the ears, the personnel records 
confirm his in-service military occupational specialty of 
nuclear power plant operator and boiler operator.  The 
January 2007 rating decision took notice of the fact that 
these specialties are "consistent with exposure to hazardous 
levels of noise such as high pressure steam and turbine 
engine noise."  Thus, the question is not whether the 
veteran experienced in-service noise exposure.  The question 
is whether there is current tinnitus that is causally 
connected to the in-service noise exposure.

Throughout the course of this appeal, the veteran has 
consistently described ringing in his ears since service.  In 
March 2006, the veteran submitted a written statement 
specifically claiming that he has "had ringing in [his] ears 
since being exposed to the noise levels in the engine rooms 
of both the USS Enterprise and USS Ranger."

A May 2006 VA outpatient treatment record notes the veteran's 
description of tinnitus dating back thirty years, and the 
physician attributed that tinnitus to noise exposure.

In a written statement, the veteran reported working at 
Rollway Bearing Company between May 1970 and November 1978, 
and that during his employment he wore ear protection to 
"prevent any further damage to the constant ringing" in his 
ears.  See June 2006.  This is clearly dating the tinnitus 
symptoms to his time of service, since he was discharged in 
April 1970.

In November 2006, the veteran was afforded a VA audio 
examination.  The examiner documented the veteran's reported 
history of tinnitus, but opined that the current tinnitus is 
not at least as likely as not related to military noise 
exposure, because there was no evidence of treatment in the 
claims folder and the initial report of tinnitus was twenty-
six years following service.  It was following this opinion 
that the RO denied the veteran's claim.

In June 2008, the veteran provided testimony at a Travel 
Board Hearing that was consistent with his written statements 
in the claims folders.  He continues to contend that he has 
had ringing in his ears since his service aboard ships in the 
United States Navy.  He claims that the ringing has been 
constant since 1970.  See hearing transcript at page 4.  

While these claims by the veteran regarding the symptoms he 
has experienced over the years are not medical evidence, they 
are perfectly credible lay statements establishing the 
continuity of the veteran's tinnitus symptoms since service.  
The Court has emphasized that "symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology," 
Savage v. Gober, 10 Vet.App. 488, at 496 (citing Wilson v. 
Derwinski, 2 Vet.App. 16, 19 (1991)), and has held that lay 
testimony regarding observations of symptoms "may provide 
sufficient support for a claim of service connection, and it 
is error for the Board to require medical evidence to support 
that lay evidence."  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed.Cir.2006) (Board erred in finding that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence); Harvey v. Brown, 6 
Vet.App. 390, 393 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  The Board finds that the 
veteran's testimony in this regard is credible. It is 
consistent with the circumstances of his service.

Along with the lay testimony, the veteran submitted 
additional medical evidence at the June 2008 hearing.  He 
provided a copy of a May 1988 report from a private 
audiologist, which documents that he was complaining of 
ringing in both ears at that time.  The physician noted his 
past noise exposure.  A July 1995 report was also submitted, 
which was from an employment-related audiological evaluation.  
It also documented ringing in the ears at that time.  The 
physician noted the veteran's history of noise exposure in 
this report.

When examined as a whole, the evidence of record certainly 
establishes that the veteran was exposed to noise during 
service and has experienced ringing in his ears, now 
characterized as tinnitus, ever since.  VA outpatient notes, 
as well as private treatment reports, discuss the veteran's 
tinnitus contemporaneously with discussion of his noise 
exposure.  The evidence of record is sufficient to establish 
that the veteran's currently diagnosed tinnitus is causally 
connected with his noise exposure during service.  As such, 
service connected is warranted under 38 C.F.R. § 3.303.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The veteran was awarded service connection at a 
noncompensable rate for bilateral hearing loss in the January 
2007 rating decision.  In February 2007, the veteran 
submitted a notice of disagreement that "specifically covers 
all the determinations made by the regional office unless 
specifically excluded."  Because the issue of whether the 
veteran is entitled to a compensable rating for his bilateral 
hearing loss was not "specifically excluded" in the January 
2007 notice of disagreement, this statement is liberally 
construed by the Board in a light most favorable to the 
veteran and is, therefore, deemed to be his notice of 
disagreement with regard to hearing loss rating.  The veteran 
has not, however, been afforded a Statement of the Case (SOC) 
for this issue.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the veteran or his 
representative. 38 C.F.R. § 19.26 (2007).

Because the RO has not granted a compensable rating for 
bilateral hearing loss and the veteran has not withdrawn that 
appeal, an SOC must be issued. 
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue 
of whether the veteran is entitled to a 
compensable initial rating for bilateral 
hearing loss. Advise the veteran of the 
need to timely file a substantive appeal 
to perfect the appeal. The appropriate 
time to respond must be afforded. If in 
order, the matter should then be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


